Nationwide Life Insurance Company: ·Nationwide Variable Account - 9 Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2003 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2010, the following underlying mutual fund is available as an investment option under your contract: · Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I · T. Rowe Price Equity Series, Inc. – T. Rowe Price Health Sciences Portfolio: II 2. Affective May 1, 2010, the "Appendix A" is amended to include the following: Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I Investment Adviser:Nationwide Fund Advisors Sub-adviser: Goldman Sachs Asset Management, L.P.; Neuberger Berman Management Inc.; Wells Capital Management, Inc. Investment Objective:The fund seeks long-term capital growth. T.
